Fourth Court of Appeals
                                San Antonio, Texas
                                    December 14, 2018

                                   No. 04-17-00428-CV

                                      Javier MORA,
                                        Appellant

                                            v.

                                       Anna MORA,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001CI00776
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court